TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 5, 2013



                                      NO. 03-11-00808-CV


                                 Gary Lloyd Miller, Appellant

                                                 v.

                    Greg Abbott, Attorney General of the State of Texas;
                 and Assistant Attorney General George N. Ybarra, Appellee




           APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS THEREFORE considered, adjudged and ordered that the judgment of the trial

court is in all things affirmed. It FURTHER appearing to the Court that appellant has filed an

affidavit of inability to pay costs, it is FURTHER ordered that no costs of appeal be assessed

against appellant; and that this decision be certified below for observance.